 


110 HR 239 IH: Working Americans Growing the Economy (WAGE) Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 239 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To increase the Federal minimum wage and to provide an alternative minimum wage as an incentive to an employer to provide health care and child care benefits. 
 
 
1.Short titleThis Act may be cited as the Working Americans Growing the Economy (WAGE) Act of 2007.   
2.Minimum wage 
(a)In generalSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)) is amended— 
(1)in subsection (a)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)except as otherwise provided in this section, not less than— 
(A)$5.85 an hour, beginning on the 60th day after the date of enactment of the Working Americans Growing the Economy (WAGE) Act of 2007; 
(B)$6.55 an hour, beginning 12 months after that 60th day; and 
(C)$7.25 an hour, beginning 24 months after that 60th day;; and 
(B)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively and inserting after paragraph (2) the following new paragraph: 
 
(2)if an employer provides to an employee health care benefits or child care benefits totaling not less than $2,500 per year, the applicable minimum wage rate paid by such employer to such employee shall be as follows: 
(A)$5.15 an hour, beginning on the 60th day after the date of enactment of the Working Americans Growing the Economy (WAGE) Act of 2007; 
(B)$5.55 an hour, beginning 12 months after that 60th day; and 
(C)$6.25 an hour, beginning 24 months after that 60th day;; and 
(2)by inserting after subsection (b) the following: 
 
(c)For purposes of determining the minimum wage under paragraph (2) of subsection (a), the Secretary, not later than 60 days after the date of enactment of the Working Americans Growing the Economy (WAGE) Act of 2007, shall define the categories of health care benefits and child care benefits provided by an employer to an employee which shall qualify an employer to pay the wage rates specified in such paragraph, and shall establish a method for determining the value of such benefits provided. In defining the categories of health care benefits, the Secretary shall include contributions made by an employer to a health insurance plan.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect 60 days after the date of enactment of this Act. 
 
